An examination of the record in this case reveals that there has not been compliance with Super. R. Civ. P. 54(b). That rule permits the entry of a final judgment as to one or more but fewer than all the parties, but only after an express determination by the trial justice that there is no just reason for delay and an express direction that judgment may enter. Simmons v. State of Rhode Island, 119 R.I. 578, 381 A.2d 1045 (1978).
Accordingly, this case is remanded to the Superior Court for further proceedings which may include, within the court’s sound judicial discretion, the entry of judgment accompanied by a Rule 54(b) certificate.